Citation Nr: 9901873	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for lumbosacral sprain, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 rating decision by the VA 
RO which denied an increase in a 10 percent rating for 
service-connected lumbosacral sprain.  


REMAND

The Board finds that the veterans claim for an increased 
rating for service-connected lumbosacral sprain is well 
grounded, meaning plausible; the file indicates that there is 
a further VA duty to assist the veteran in developing his 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.103, 3.159 (1998); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

The veterans only service-connected condition is lumbosacral 
sprain.  In connection with his current claim for an 
increased rating (filed in April 1997), he submitted VA 
outpatient treatment records, one undated and one dated in 
March 1997.  These records refer to a bulging disc and 
arthritis of the low back, and there is mention of CT scan 
and X-ray findings.  Service connection is not in effect for 
intervertebral disc syndrome (Diagnostic Code 5293) or 
arthritis (Diagnostic Code 5003).  The RO has never formally 
adjudicated a claim for direct or secondary service 
connection for intervertebral disc syndrome or arthritis.  
Under the circumstances of this case, it should do so.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

The veterans last VA compensation examination was three 
years ago, in January 1996; he asserts his low back condition 
has worsened; and he has not been afforded a VA examination 
in connection with his current well-grounded claim for an 
increased rating.  Given these circumstances, a current VA 
examination is warranted.  Caffrey v. Brown, 6 Vet.App. 377 
(1994).  Any recent treatment records should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following actions: 

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for lower back 
problems since the January 1996 VA 
compensation examination.  The RO should 
obtain the related medical records, 
following the procedures of 38 C.F.R. 
§ 3.159.  

2.  After the foregoing, the veteran 
should undergo a VA orthopedic and 
neurological examination to determine the 
nature, severity, and etiology of all low 
back pathology.  The claims file must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All indicated tests should 
be performed.  Based on examination 
findings, historical medical records, and 
medical principles, the doctor should 
indicate whether the veteran currently 
has diagnosed intervertebral disc 
syndrome and arthritis of the low back, 
and, if he does, the doctor should 
provide a medical opinion, with adequate 
rationale, as to whether or not the 
intervertebral disc syndrome and 
arthritis of the low back are 
etiologically related to any incident of 
service or related to the service-
connected lumbosacral sprain.  In 
addition, the examiner should fully 
describe all signs and symptoms of low 
back disorders (range of motion in 
degrees, any muscle spasm, objective 
signs of pain, the effects of pain on 
use, etc.) and should identify what 
impairment is due to lumbosacral sprain 
and what impairment is due to any other 
back conditions.  

3.  The RO should then formally 
adjudicate the issues of service 
connection for intervertebral disc 
syndrome and arthritis of the low back.  
If this claim is denied, the veteran and 
his representative should be informed and 
given an opportunity to appeal that issue 
in accordance with 38 U.S.C.A. § 7105 (a 
timely notice of disagreement and, after 
a statement of the case is issued, a 
timely substantive appeal).

4.  The RO should also adjudicate the 
claim, currently on appeal, for an 
increased rating for service-connected 
lumbosacral sprain.  If such claim is 
denied, a supplemental statement of the 
case should be issued to the veteran and 
his representative, and they should be 
given an opportunity to respond.  Then 
the case should be returned to the Board.  



		
	L. W. TOBIN
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
